Citation Nr: 0828561	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-11 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a notice of disagreement (NOD) submitted in July 
2004 constitutes a timely appeal of a rating decision issued 
in April 2003. 

2.  Entitlement to a rating in excess of 10 percent for a 
left foot disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic renal failure with dialysis.

4.  Entitlement to service connection for congestive heart 
failure secondary to chronic renal failure.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  A hearing before the undersigned Veterans Law Judge 
was held at the RO in May 2008 (i.e. a video hearing).  The 
hearing transcript has been associated with the claims file.

The Board notes that in a July 2007 Fax issued in response to 
a congressional inquiry, the RO indicated that the issue of 
an increased rating for a left foot condition was no longer 
on appeal because the veteran did not submit a timely 
Substantive Appeal.  Upon review of the record, the Board 
finds that the Substantive Appeal was timely.  Notification 
of the rating decision that denied an increased rating was 
mailed to the veteran's address of record in November 2004, 
and the veteran filed a timely NOD.  An SOC addressing the 
matter was mailed to his address on March 10, 2006.  On April 
22, 2006, the veteran's representative faxed the RO a 
Substantive Appeal for this issue.  This Appeal was received 
within 60 days of the issuance of the SOC; consequently, it 
is timely and the issue is currently before the Board.  

The issues of an increased rating for a left foot disability, 
compensation under 38 U.S.C.A. § 1151 for renal failure, and 
service connection for congestive heart failure secondary to 
the renal failure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2003 rating decision denied service connection 
for leukemia, anemia, hypertension, kidney disorder/failure, 
headaches, and dizzy spells; granted initial noncompensable 
ratings for hemorrhoids and perirectal abscess; and denied an 
increased rating for a left foot disability and a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities. 

2.  A notification letter accompanying the April 2003 rating 
decision notified the veteran of the decision and a copy of 
appellate rights was attached.

3.  In a statement received by VA in July 2004, the veteran 
indicated that he disagreed with the April 2003 Rating 
Decision.


CONCLUSION OF LAW

The veteran did not timely file a NOD with the April 2003 
Rating Decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160, 20.200, 20.201, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), does 
not apply in the instant case.  The issue before the Board is 
whether the veteran timely filed a NOD.  The facts are not in 
dispute, and the Board's review is limited to interpreting 
the pertinent law and regulations.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  Hence, a lengthy discussion 
of the impact of the VCAA on this claim is not necessary.

An April 2003 Rating Decision denied service connection for 
leukemia, anemia, hypertension, kidney disorder/failure, 
headaches, and dizzy spells; granted initial noncompensable 
ratings for hemorrhoids and perirectal abscess; and denied an 
increased rating for a left foot disability and a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  Notice of this decision was mailed 
on April 22, 2003, and a copy of the veteran's appellate 
rights was attached.  

In November 2003, the veteran's representative requested the 
status of his "claim", and in March 2004, the veteran 
requested a copy of his entire claims folder.  In April 2004, 
the RO informed the veteran and his representative that there 
were no pending appeals or claims at that time and that 
action was being taken on the request for a copy of the 
claims folder.  In July 2004, the RO received a NOD for all 
the issues decided in the April 2003 Rating Decision.  

A claimant has one year from the date VA mails notice of a 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302(a).  While special wording is not required, a NOD must 
be in terms that can be reasonably construed as disagreement 
with a determination and a desire for appellate review.  38 
C.F.R. § 20.201.

The RO notified the veteran of its decision and of his 
appellate rights in a letter dated April 22, 2003.  Hence, he 
had until April 22, 2004, to file a notice of disagreement 
with the April 2003 rating decision.  The first statement 
from the veteran in the file indicating disagreement with the 
April 2003 Rating Decision was received by the RO in July 
2004, which was several months after the one year time to 
appeal had expired.  The Board notes that the veteran has 
argued that the April and November 2003 statements should be 
construed as NODs.  These statements do not mention the April 
2003 rating decision, do not indicate any disagreement with a 
decision issued by the RO, and do not express a desire for 
appellate review, however.  There is no way in which to 
"reasonably construe" either statement as an NOD, and the 
veteran and his representative were informed in April 2004 
that the statements were not taken as NODs when they were 
notified that the veteran had no appeals pending.  

In sum, the earliest statement from the veteran which can be 
construed as an NOD was received in July 2004, after the 
appellate period; therefore, the veteran's NOD was not 
timely, and the April 2003 rating decision is final.  38 
U.S.C.A. §7105.


ORDER

The appeal to establish that a July 2004 NOD with the April 
2003 Rating Decision was timely submitted is denied.

REMAND

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for renal failure and his claim of service 
connection for congestive heart failure were denied in a June 
12, 2007 rating decision (service connection for these 
disorders on a direct basis had previously been denied, but 
the veteran is not pursuing these claims).  In a May 2008 
personal hearing, the veteran testified about why he believes 
service connection should be granted for renal failure and 
congestive heart failure.  See May 2008 hearing transcript.  
The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Following a review of the record, the Board finds that the 
veteran's testimony at the May 2008 hearing is a timely 
notice of disagreement with the June 2007 rating decision 
which denied service connection for renal failure and 
congestive heart failure.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Consequently, these 
claims must be remanded for further development.

Further development is also needed on the claim for an 
increased rating for a left foot disability.  The veteran was 
scheduled for a VA examination for his left foot disability 
in August 2004 for which he failed to report.  VA regulations 
provide that failure to report for an examination requires 
that the claim be denied unless the failure to report was due 
to "good" cause."  See 38 C.F.R. § 3.655.  In this case, 
"good cause" arguably exists as it is unclear from the 
record whether the veteran was notified of his VA 
examination.  The evidence does not contain any notice letter 
or report of contact indicating that the veteran was informed 
of the scheduled examination, and although the veteran has 
not specifically alleged that he was not informed of the 
examination the Board cannot presume, in the absence of 
corroborating evidence, that the veteran was notified of the 
scheduled VA examination.  As the evidence does not otherwise 
contain sufficient findings to establish the extent of the 
veteran's left foot disability, the issue must be remanded so 
a contemporaneous examination can be scheduled.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an examination to determine the 
current extent of his left foot 
disability.  The veteran should be 
provided adequate notice of the 
examination's scheduled date and the 
provisions of 38 C.F.R. § 3.655, and a 
copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  The AMC should issue a statement of 
the case addressing the claims of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for renal failure and 
service connection for congestive heart 
disease secondary to the renal failure.  
The AMC should also notify the veteran of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

3.  Following any additional development 
deemed appropriate, the veteran's claim 
for an increased rating for a left foot 
disability should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


